Citation Nr: 0020342	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-02 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an evaluation in excess of 30 percent for 
traumatic arthritis of the left shoulder with muscle atrophy 
and a history of dislocation and impingement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to January 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1995 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for post-
traumatic stress disorder (PTSD) and determined that an 
increased evaluation was not warranted for recurrent 
dislocation of the left shoulder.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Although two VA treatment records note a diagnosis of 
PTSD, four VA examination reports reflect the veteran's 
symptomatology does not warrant a diagnosis of PTSD.

3.  The veteran is right-side dominant.  

4.  The veteran's service-connected left shoulder disability 
is manifested by considerable loss of range of motion with 
continuous pain aggravated by activity, atrophy of the 
muscles, and moderate impairment of function.




CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The criteria for a 40 percent evaluation for traumatic 
arthritis of the left shoulder with muscle atrophy and a 
history of dislocation and impingement have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim--PTSD

Factual Background

Service medical records reflect that upon enlistment 
examination dated in March 1951, the veteran's systems were 
clinically evaluated as normal.  An undated clinical record 
notes the veteran suffered a mild contusion to the left arm 
when he was blown out of a hole by a hand grenade at "Old 
Baldy."  An impression of a conversion reaction was noted in 
a March 1953 clinical record.  A psychiatric social history 
dated in March 1953 notes the veteran saw a psychiatrist in 
1951 because he talked to himself.  It was also noted the 
veteran had been nervous in a crowd since joining the 
service.  The veteran reported that he had always had trouble 
getting along with people.  An October 1953 report of 
psychiatric examination reflects the veteran was totally 
unfit for military service and a diagnosis of antisocial 
personality was noted.  The veteran reported that he would 
not take orders from anyone and if he felt like going absent 
without leave again, he would do so.  It was also noted that 
he had no mental or physical defects and no psychotic 
ideation was elicited.  Upon separation examination dated in 
January 1954, the veteran's systems were clinically evaluated 
as normal with the exception of a left arm fracture and 
shrapnel wounds to the arm and legs.  

A June 1953 service personnel record reflects the veteran was 
awarded the Bronze Star Medal with the letter "V" device 
for heroic achievement in connection with military operations 
against the enemy.  

VA treatment records and hospital summaries dated from 1960 
to 1984 reflect treatment for various conditions, including a 
left shoulder condition, pneumonia, diverticulosis and 
diverticulitis, a urinary tract infection, diabetes mellitus, 
possible mild impaired renal function secondary to 
medication, hyperlipidemia, a gunshot wound with temporary 
colostomy, viral gastroenteritis, and exostosis.  

VA treatment records dated from 1990 to 1991 reflect 
treatment for shoulder pain, left shoulder impingement, and 
diabetes mellitus.  VA treatment records dated in 1993 
reflect treatment for a pilonidal cyst, a recurrent perianal 
abscess, an infected wound, and degenerative joint disease of 
the cervical spine with left cervical radiculopathy.  A 
December 1993 clinical record notes a request for an 
evaluation for possible PTSD.  A diagnostic impression of 
"unable to sleep with poor appetite" was noted.  

VA treatment records dated in 1994 reflect the veteran's 
attendance at PTSD group therapy sessions.  A March 1994 
treatment record notes that the veteran did meet the criteria 
for PTSD and also appeared to be experiencing a significant 
depressive episode.  

Upon VA PTSD examination dated in October 1994, the veteran 
reported that he had been depressed and angry.  He stated he 
tried to shoot one of his sons.  The veteran gave a history 
of being in combat, including killing quite a few people and 
losing 350 Puerto Ricans.  The veteran's affect was described 
as mild anxiety.  Mood was described as mild to moderate 
depression.  The examiner noted no psychosis, delusions, 
hallucinations, or organicity.  Memory was noted as fair and 
judgment was noted as good.  The examiner noted no insight.  
Incapacity to work and incapacity to socialize were described 
as mild.  The examiner opined that he did not see enough to 
establish PTSD.  

A March 1995 letter from the U. S. Army & Joint Services 
Environmental Support Group (ESG) notes that attached 
documents submitted by the higher headquarters of the 
veteran's unit verify the March 1953 attack against "Old 
Baldy" but no specific mention of the veteran's unit was 
made.  A total number of 428 battle casualties was noted.  

Relevant VA treatment records dated in 1995 reflect continued 
group therapy and document the veteran's attendance at PTSD 
group meetings.  A January 1995 VA progress note reflects the 
veteran had a diagnosis of PTSD and his symptoms were of a 
chronic and debilitating nature, including depression, 
pervasive anxiety, sleep difficulties, nightmares, intrusive 
thoughts of traumatic combat events, emotional numbing, 
social isolation, and anger/rage outbursts.  

Upon VA general medical examination dated in December 1995, 
it was noted the veteran had been depressed for a number of 
years.  It was also noted that he took several medications 
for depression with good control.  A relevant diagnosis of a 
history of depression was noted.  

Upon VA PTSD examination dated in October 1996, the veteran 
reported being in Korea for nine and a half months.  He 
stated his symptoms were those of being angry and wanting to 
kill someone.  He also reported having a lack of appetite and 
difficulty sleeping.  It was noted the veteran did not report 
any problems with anger other than wanting to shoot his wife.  
The examiner noted the veteran was cooperative, goal-
oriented, pleasant, and able to organize his thoughts and 
express himself well.  Speech was normal.  It was noted that 
he had mild tension.  Mood was noted as mild to moderate 
depression with no psychosis, delusions, or hallucinations.  
The examiner noted only mild organicity and average 
intellect.  Memory and judgment were noted as fair and 
insight was slight.  The examiner noted an impression of 
major depression with agitation and moderate anxiety.  The 
examiner questioned the PTSD diagnosis and noted the veteran 
did not endorse voluntarily the symptoms that he supposedly 
had as complaints and he did not say anything about 
flashbacks.  The examiner also noted the veteran did not seem 
to have the course or the feeling associated with what he had 
seen with PTSD and therefore he had trouble making that 
diagnosis.  

VA treatment records dated in 1998 reflect continued 
attendance at PTSD group therapy sessions.  

Upon VA PTSD examination dated in August 1998, the veteran 
reported having had PTSD since October 5, 1991.  He also 
reported being in Korea for eleven months in a four-point 
area.  He stated he was awarded a Bronze Star with a "V" 
and a Purple Heart.  The examiner noted the veteran reported 
having a poor appetite, but said he slept "good."  The 
veteran stated he handled stress, he did not get depressed, 
did not holler or yell, and he did not cry.  He also stated 
his anger was a lot better.  The veteran gave no thoughts of 
suicide.  Mental status examination revealed the veteran as 
cooperative and goat-oriented.  He was able to organize his 
thoughts and express himself.  Affect was normal and mood was 
noted as mildly down.  The examiner noted no evidence of 
psychosis, delusions, or hallucinations.  It was also noted 
he seemed mildly organic.  Intellect was noted as average and 
memory was fair, although some holes were noted.  Judgment 
was noted as good and insight was fair.  An impression of 
chronic dysthymia and a Global Assessment of Functioning 
(GAF) score of 75 were noted. 

Pertinent Law and Regulations

There are three requisite elements for eligibility for 
service connection for PTSD:  (1) a current medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
evidence required to support the occurrence of an in-service 
stressor varies "depending on whether or not the veteran was 
'engaged in combat with the enemy'. . . .Where . . .VA 
determines that the veteran did not engage in combat with the 
enemy. . .the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor."  
See Zarycki, 6 Vet. App. at 98.  The requisite additional 
evidence may be obtained from sources other than the 
veteran's service medical records.  See Moreau v. Brown, 9 
Vet. App. 389 (1996).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  If the claimed in-service stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1996).  

However, effective March 7, 1997, that regulation was amended 
to read as follows: Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Further, if the 
applicable regulation is found to be more favorable than the 
prior regulation, an additional determination is required by 
the Board as to whether or not an appellant will be 
prejudiced by the Board's action in applying the amended 
regulation in the first instance.  As the Board finds that 
the veteran does not have PTSD, neither the new or the old 
versions of 38 C.F.R. § 3.304(f) is favorable to the veteran.  

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
PTSD is not warranted.  Although a March 1994 VA treatment 
record and a January 1995 VA progress report note that the 
veteran has a diagnosis of PTSD, a review of these records 
reflects that there is no indication that the diagnosis was 
based upon a review of the veteran's military records, rather 
than a history given by the veteran.  The Board notes that it 
is not bound to accept the opinions of care providers whose 
diagnoses of PSTD are based on unverified or inaccurate 
histories of stressful events as related by the veteran.  
"Just because a physician or health care professional 
accepted the appellant's description of his Vietnam 
experiences as credible, and diagnosed the appellant as 
suffering from PTSD, does not mean the Board is required to 
grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Reonal v. Brown,  5 
Vet. App. 458, 461 (1993).  

While an examiner can render a current diagnosis based upon 
his examination of the claimant, without a thorough review of 
the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the appellant.  Swann v. Brown, 5 Vet. App. 229 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Additionally, the symptoms of 
nightmares, intrusive thoughts, social isolation, and 
emotional numbing, cited in regard to the diagnosis of PTSD, 
are not confirmed by any of the four VA examinations.  The 
October 1996 VA examiner noted that although the veteran 
reported seeing a Dr. K. who thought he had PTSD in 1994, he 
only saw her a few times in 1995 before she retired.  

The record does reflect that the veteran was diagnosed with 
an antisocial personality during service.  Subsequent VA 
examination reports dated in October 1994, December 1995, 
October 1996, and August 1998, noted no diagnosis of PTSD.  
The October 1994 VA examiner noted that he did not see enough 
to establish PTSD, the December 1995 VA examiner noted a 
diagnosis of a history of depression, and the October 1996 VA 
and August 1998 VA examination reports noted impressions of 
chronic dysthymia and depression.  The October 1996 VA 
examiner questioned the diagnosis of PTSD in this veteran.  

While the veteran has received diagnoses of PTSD which are 
sufficient to take his claim beyond the threshold of well 
groundedness, they are not sufficient to establish that he, 
in fact, suffers from PTSD.  See Hensley v. West, NO. 99-7029 
(Fed. Cir. May 12, 2000).  No evidence of PTSD is noted in VA 
treatment records dated from 1960 to 1991.  Finally, the 
veteran has been examiner by VA psychiatrists on four 
separate occasions, with no diagnosis of PTSD noted. 

In reaching this decision, the Board does not dispute that 
the veteran experienced intensely traumatic events during 
service which certainly would be totally consistent with the 
subsequent development of PTSD.   The dispositive 
consideration is that the existence of this disorder cannot 
be established by those best qualified to make that judgment, 
namely the psychiatrists who have interviewed him.  These 
specialists' reports have addressed and analyzed the 
veteran's symptoms in detail and are entitled to more 
probative weight than the largely conclusion-oriented 
assessments emerging from the group sessions.   However, 
service connection for PTSD requires a current medical 
diagnosis of PTSD and medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  As the preponderance of the evidence is 
against finding that the veteran has PTSD, service connection 
is denied.  

II.  Increased Rating Claim--Left Shoulder

Factual Background

A December 1960 VA treatment record notes an initial 
impression of recurrent dislocation, anteriorly, of the left 
shoulder.  A clinical diagnosis of postoperative Putti-Platt 
shoulder repair, left for recurrent dislocation, left 
shoulder, was also noted.  In a February 1961 rating 
decision, the RO granted entitlement to service connection 
for recurrent dislocation of the left shoulder, evaluated as 
noncompensable from December 8, 1960, and as 20 percent 
disabling from March 25, 1961.  

Upon VA examination dated in September 1962, the examiner 
noted an "S" shaped scar measuring eight inches, well 
healed and nontender on the left shoulder.  There was no 
atrophy of either the shoulder girdle muscles or the muscles 
of the arm or forearm.  Range of motion was noted as 170 
degrees lateral abduction on the right and 155 degrees on the 
left.  Forward elevation was noted as 170 on the right and 
160 on the left.  External range of motion was normal on the 
right and ten degrees less on the left.  Internal rotation 
was symmetrical.  There was full pronation and supination of 
the forearms and full flexion and extension of the elbows.  A 
diagnosis of chronic dislocation of the left shoulder, 
anterior, postoperative, was noted.  

In a September 1962 rating decision, the RO reduced the 
veteran's disability evaluation to zero percent, effective 
November 28, 1962.  

VA treatment records dated in 1990 and 1991 reflect relevant 
impressions of impingement of the left shoulder exacerbated 
acutely by recent exercises.  A November 1990 clinical record 
notes that electromyographic studies were consistent with 
peripheral neuropathy, probably secondary to insulin 
dependent diabetes mellitus.  

In a September 1991 rating decision, the RO determined that a 
10 percent evaluation was warranted for recurrent dislocation 
of the left shoulder with mild impingement, effective from 
August 23, 1990.  

A 1993 VA treatment record notes the veteran complained of 
left shoulder pain.  Pain with weather changes was also 
noted.  Physical examination revealed mild impingement.  A 
November 1993 magnetic resonance imaging report of the 
cervical spine revealed an impression of sclerosis in place 
at C6-C7 with "modic" type 3 changes.  Minor to moderate 
bulging disk at that level secondary to a generative spur, 
with slight narrowing of the left C6 nerve foramina was 
noted.  No impingement was seen.  Slight left sided C5-6 
foramina narrowing secondary to a bony spur was noted.  A 
November 1993 radiological report of the left shoulder 
revealed mild degenerative changes and questionable early 
calcification at the insertion of the rotator cuff tendon.  

In a November 1993 rating decision, the RO continued a 10 
percent disability evaluation.  

A December 1993 VA treatment record noted that x-ray 
examination of the cervical spine revealed degenerative joint 
disease.  An assessment of left cervical pain and probable 
left cervical radiculopathy at C4-5/5-6 was noted.  

Upon VA examination dated in October 1994, the examiner noted 
that examination of the neck revealed limitation of motion in 
rotation amounting to about 25 percent of the total range, 
that is he lacked the last 25 degrees of rotation in both 
directions.  The veteran lacked about one finger of getting 
his chin on the chest in flexion.  The veteran complained of 
some tingling in his left hand.  Muscle strength in the left 
upper extremity seemed to be entirely normal.  Deep tendon 
reflexes in both upper extremities were hyperactive both at 
the biceps, triceps, and brachioradialis.  He had some 
limitation of motion in the left shoulder, particularly with 
abduction.  He had active abduction to about 80-90 degrees, 
but could not raise his arm above his head.  External 
rotation at the scapulohumeral joint was limited to about 15 
degrees on the left.  The veteran had a normal 45 degrees of 
external rotation on the right.  Relevant diagnoses of a 
history of recurrent dislocation of the left shoulder joint, 
secondary to a traumatic dislocation and degenerative disc 
disease of the cervical spine at he C5/C6 and C6/C7 levels 
was noted.  The examiner noted the veteran had evidence of 
some minor degenerative changes in the left shoulder joint 
and limitation of abduction, overhead elevation, and external 
rotation.  The examiner opined the veteran had moderate 
impairment of left shoulder function.  The examiner also 
noted that although the veteran may have a minor degree of 
radiculitis, it appeared to be that the pain in his left 
shoulder was principally an impingement of the rotator cuff 
tendons on the acromion with abduction causing pain in the 
shoulder.  

In a March 1995 rating decision, the RO determined that an 
evaluation in excess of 10 percent for recurrent dislocation 
of the left shoulder, with impingement syndrome, was not 
warranted.  

In a September 1995 rating decision, the RO found clear and 
unmistakable error in the March 1995 rating decision and 
determined that a 20 percent evaluation was warranted for the 
veteran's service-connected left shoulder dislocation, 
effective from December 7, 1993.

Upon VA general medical examination dated in December 1995, 
it was noted that the veteran had a nucleus pulposus in his 
cervical spine with radicular pain to his left shoulder and 
down his left arm.  The left arm was noted as weak and 
painful all of the time.  Physical examination revealed the 
veteran had trouble turning his head to the left and pain 
went down his arm and into his shoulder when he did.  The 
examiner noted some nerve root impingement in the neck.  A 
relevant diagnosis of cervical disc disease with neuropathy 
in the left shoulder and arm was noted.  

VA treatment records dated in 1996 reflect complaints of pain 
in the joints and treatment of gout.  

Upon VA examination of the joints dated in August 1998, the 
veteran complained of increasing loss of motion and 
increasing loss of strength in the left shoulder.  Rather 
continuous pain and pain aggravated by activity was noted.  
The veteran was noted as right-side dominant.  The examiner 
also noted a very unsightly, curvy, linear scar overlying the 
left deltopectoral groove which measured 21 centimeters.  The 
examiner noted the scar represented a type of scar one does 
for some type of dislocation repair, but did not represent 
the type of scar for impingement syndrome.  The examiner 
noted residual atrophy of the pectoralis major muscle on the 
left.  The veteran also demonstrated atrophy of the deltoids 
bilaterally and atrophy of the supraspinatus and 
infraspinatus muscles bilaterally.  The examiner noted the 
veteran had considerable loss of range of motion on the left.  
The examiner noted 90 degrees flexion and abduction, 
extension to 50 degrees, adduction to 40 degrees, external 
rotation to 70 degrees, and internal rotation to 70 degrees 
on the left.  The examiner noted no evidence of neurological 
deficit that he could identify.  He also noted that the 
atrophy in the left shoulder, particularly in the pectoralis 
major and the deltoid, was probably post-operative changes 
and not due to intrinsic nerve damage.  An impression of 
post-operative status arthrotomy and reconstruction of the 
left shoulder was noted.  

In a May 1999 rating decision, the RO determined that a 30 
percent disability evaluation was warranted for the veteran's 
service-connected left shoulder disability, effective from 
December 7, 1993.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999) applies to 
traumatic arthritis and provides that such is evaluated based 
upon limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
In the absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4,71a, Diagnostic Code 5003.

Limitation of motion of the arm is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5201, which provides for a 
20 percent evaluation in the major and minor arm for motion 
limited to the shoulder level.  A 30 percent evaluation is 
warranted for arm motion limited to midway between the side 
and the shoulder level in the major arm.  A 20 percent 
evaluation is warranted for the minor arm.  Arm motion 
limited to 25 degrees from the side warrants a 40 percent 
evaluation in the major arm and a 30 percent evaluation in 
the minor arm.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant or 
major.  An August 1998 VA examination noted the veteran as 
right-handed.  Thus his disability involves his minor 
extremity.  See 38 C.F.R. § 4.69 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Analysis

A review of the evidence of record reflects that the 
veteran's service connected left shoulder disability is 
manifested by considerable loss of range of motion, atrophy, 
and considerable pain.  The limitation of motion in the left 
arm noted on the most recent VA examination report is 
indicative of a 20 percent evaluation for the minor extremity 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

However, the Board recognizes that the examiner noted the 
veteran experienced continuous pain as well as pain 
aggravated by activity.  The examiner also noted the veteran 
had difficulty removing his shirt and atrophy of the deltoid, 
supraspinatus, and infraspinatus muscles.  He opined that the 
atrophy was probably due to post-operative changes.  The 
Board also notes that the October 1994 VA examiner noted the 
veteran could not raise his arm over his head and opined that 
the veteran had moderate impairment of left shoulder 
function.  The Court has held that when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) 
must also be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. §§ 4.40 
and 4.45 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Id.
 
In light of the objective evidence of continuous pain as well 
as pain with activity, atrophy of the muscles in the left 
shoulder, and moderate impairment in function, the Board 
concludes that a 40 percent evaluation more accurately 
depicts the veteran's disability symptomatology.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

The Board notes that the veteran's representative has argued 
that a separate evaluation is warranted for the scar on the 
left shoulder.  Scars are rated pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803 and 7804 (1999).  Scars which 
are superficial and poorly nourished with repeated ulceration 
warrant a 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  Scars which are superficial, 
tender, and painful on objective demonstration warrant a 10 
percent evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  The evidence of record reflects the veteran has a 
very unsightly "S" shaped scar on his left shoulder 
measuring 21 centimeters.  However, the record is silent for 
any evidence of tenderness or pain in regard to the scar or 
poor nourishment and repeated ulceration.  In the absence of 
objective evidence of such symptomatology, a separate 
evaluation for the veteran's scar on the left shoulder is not 
warranted.  



ORDER

Entitlement to service connection for PTSD is denied. 

A 40 percent evaluation is warranted for traumatic arthritis 
of the left shoulder with muscle atrophy and a history of 
dislocation and impingement, subject to the controlling 
regulations regarding the payment of monetary benefits.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

